     Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 1 of 8 PageID 1101




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
MINERVA MARIA GONZALEZ,

                        Plaintiff,

v.                                                                  Case No: 6:20-cv-1133-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                        Defendant.


                                MEMORANDUM AND OPINION

        THIS CAUSE is before the Court on Claimant’s appeal of an administrative decision

denying her September 8, 2016 application for a period of disability and disability insurance

benefits. On April 1, 2019, the Administrative Law Judge (ALJ) issued an unfavorable decision

finding that Claimant was not under a disability as defined in the Social Security Act since April

7, 2016, through the date of the decision. R. 31. The Appeals Council denied Claimant’s request

for review. R. 20-22.

        Having considered the parties’ joint memorandum, Claimant’s reply (filed with leave of

Court), and being otherwise fully advised, the Court concludes that the Commissioner’s decision

is due to be REVERSED and REMANDED.

        I.     Issues on Appeal

        Claimant makes three arguments on appeal: (1) whether the medical source opinion

evidence was properly considered; (2) whether the mental residual functional capacity finding is

supported by substantial evidence; and (3) whether Claimant’s subjective allegations were

properly considered. Doc. 20 at 23.
  Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 2 of 8 PageID 1102




         II.    Standard of Review

   As the Eleventh Circuit has stated:

         In Social Security appeals, we must determine whether the Commissioner’s
         decision is supported by substantial evidence and based on proper legal standards.
         Substantial evidence is more than a scintilla and is such relevant evidence as a
         reasonable person would accept as adequate to support a conclusion. We may not
         decide the facts anew, reweigh the evidence, or substitute our judgment for that of
         the [Commissioner].

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations and quotations

omitted). “With respect to the Commissioner’s legal conclusions, however, our review is de

novo.” Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th Cir. 2002).

         III.   Discussion

         The ALJ determined that Claimant has the following severe impairments: degenerative

disc disease of the spine, general anxiety disorder, and major depressive disorder. R. 25. The ALJ

found that claimant has the residual functional capacity (RFC) to perform light work as defined in

20 CFR 404.1567(b) except:

         the claimant can never climb ladders, ropes or scaffolds. She can occasionally
         perform other postural activities. The claimant can perform other postural
         activities. She can perform simple routine tasks with occasional social interactions.

R. 27.

         In making this determination, Claimant argues that the ALJ improperly considered the

evidence. The Court agrees and, therefore, will not address the remaining arguments.

         At step four of the sequential evaluation process, the ALJ assesses the claimant's RFC and

ability to perform past relevant work. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004).

The RFC “is an assessment, based upon all of the relevant evidence, of a claimant's remaining

ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.

1997). The ALJ is responsible for determining the claimant's RFC. 20 C.F.R. § 404.1546(c). In




                                                 -2-
    Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 3 of 8 PageID 1103




doing so, the ALJ must consider all relevant evidence, including, but not limited to, the medical

opinions of treating, examining and non-examining medical sources.              See 20 C.F.R. §

404.1545(a)(3); see also Rosario v. Comm'r of Soc. Sec., 490 F. App'x 192, 194 (11th Cir. 2012).

Medical opinions are statements from physicians, psychologists, or other acceptable medical

sources that reflect judgments about the nature and severity of impairments, including symptoms,

diagnosis and prognosis, what a claimant can still do despite impairments, and physical or mental

restrictions. 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). Testimony or opinions from a treating

physician must be given substantial or considerable weight unless "good cause" is shown to the

contrary. Lewis, 125 F.3d at 1339.

       Claimant contends that the ALJ’s evaluation of the medical source opinions is not

supported by an adequate rationale or substantial evidence. Doc. 20 at 23. Claimant complains

that the ALJ erred in implicitly rejecting the opinions of her treating physician, Dr. Garcia, and

treating psychiatrist, Dr. Caro. Id. Claimant states that the ALJ’s decision does not clearly state

how the opinion evidence was weighed, how they were incorporated into the RFC, and fails to

comply with 20 C.F.R. § 404.1520c.1 Id. Claimant also argues that the ALJ erred in implicitly

adopting the opinion of non-examining physician Dr. Eaton regarding her physical limitations. Id.

       Claimant asserts that the “decision only notes if the evidence ‘supports’ the opinions or ‘is

consistent with’ the opinions of Drs. Caro, Ibars, Garcia and Eaton.” Id. at 24. Claimant argues

that the ALJ did not indicate what the ALJ’s ultimate conclusions were regarding the weight




1
  In the Reply, Claimant, through counsel, states that the citation in the Joint Memorandum to the
new regulation, § 404.1520c, was made in error because her application for benefits was
protectively filed on September 8, 2016. Doc. 24. The Social Security Administration (SSA) has
amended its regulation and rescinded SSR 06-03p, 2006 SSR LEXIS 5 for claims
filed after March 27, 2017. As such, 20 C.F.R. § 404.1527 is applicable to this case. Even so,
Claimant contends that the substance of her argument remains the same. Doc. 24 at 1.



                                               -3-
    Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 4 of 8 PageID 1104




accorded or the persuasiveness of the opinions. Id. Claimant states that, in notable contrast, the

ALJ explicitly weighed the opinions of the State agency psychologists stating, “I give little weight

to the opinion of the State agency reviewing psychologists. . . .” R. 25. As such, it is Claimant’s

position that the ALJ’s decision is incomplete due to the unfinished analysis regarding most of the

medical opinions. Id. at 24.

       To the contrary, the Commissioner asserts that “the ALJ applied the factors for evaluating

opinion evidence and gave good reasons, supported by substantial evidence in the record, for

assigning little weight to the opinions of Drs. Caro, Ibars, and Garcia, and more weight to the

opinion of Dr. Eaton (Tr. 29).” Id. at 35-36, citing 20 C.F.R. § 404.1545(c); SSR 96-5p; Hunter

v. Soc. Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015); Winschel, 631 F.3d at 1179. 2

The Commissioner also states that the ALJ assigned “little weight to Dr. Ibars’ opinion, finding

his opinion was inconsistent with the evidence of record,”3 and “clearly assigned Dr. Garcia’s

opinion little weight and provided reasons for discounting his opinion.” Id. at 37-39.

       Directly contrary to the Commissioner’s statements regarding the assignment of “little” or

“more weight,” the Claimant correctly maintains throughout the reply that the ALJ did not assign

“little weight” or any specific weight to the opinions of Drs. Caro, Garcia, Ibars, or Eaton. Doc.

24.

       The ALJ stated the following with respect to the opinion evidence:




2
  The Commissioner makes a similar argument earlier in the Joint Memorandum that “[c]ontrary
to Plaintiff’s arguments, substantial evidence supports the ALJ’s decision to assign little weight to
the opinions of Drs. Caro, Ibars, and Garcia, and more weight to the opinion of Dr. Eaton (Tr.
29).” Doc. 20 at 33, citing 20 C.F.R. § 404.1545(a)(3).
3
  The ALJ actually found that “On August 26, 2016, treating physician George Ibars, MD., opined
that the claimant would not be able to return to work in the post office (Ex. 4F at 1). I note that
this finding is consistent with that of the doctor’s treatment notes.” R. 29 (emphasis added).



                                                -4-
  Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 5 of 8 PageID 1105




         As for the opinion evidence, treating psychiatrist Dr. Caro opined that the claimant
         had marked and poor ability to engage in mental work related activities (Ex. 13F).
         I find that the doctor’s treatment notes do not entirely support the opinion. In fact,
         the treatment notes are difficult to decipher. It seems each note begins with brief
         statement of the claimant’s subjective complaints on that date, but then are a
         repetitive form, which includes a global assessment of functioning (GAF) score of
         more than 71. This does not appear to be an actual assessment. Notes also always
         say symptoms are worse, then it says symptoms are controlled by medications.
         Many include the phrase “incident of harming himself or somebody elts in the
         past”. (Ex. 3F, 9F, 13F). As such, I find that Dr. Caro’s opinion is not consistent
         with the doctor’s own treatment notes.

         On August 26, 2016, treating physician George Ibars, M.D., opined that the
         claimant would not be able to return to work in the post office (Ex. 4F at 1). I note
         that this finding is consistent with that of the doctor’s treatment notes.

         On January 31, 2018, Dr. Garcia opined that the claimant would be unable to
         perform her work as a postal clerk (Ex. 11F at 3). Dr. Garcia further opined that
         the claimant could sit, stand, and walk for up to 1 hour in an 8 hour workday (Ex.
         14F at 39). She could occasionally lift up to 10 pounds (Ex. 14F at 39-40). The
         claimant would be unable to perform even sedentary or light work (Ex. 14F at 47).
         First, I note that the impairments and limitations described by Dr. Garcia are not
         fully supported by the record. Moreover, Dr. Garcia described the claimant’s job
         as lifting up to 70 pounds. I find that the record does support a finding that she
         would not be able to lift that amount.

         State agency reviewing physician, Cynthia Eaton, M.D., opined that the claimant is
         able to perform a range of light work (Ex. 5A). I find that this opinion is consistent
         with records of the claimant’s treating neurosurgeon (Ex. 4F, 10F, 12F) who
         restricted the claimant to light duty work at the post office in light of continued pain
         with normal neurological examination (See Ex. 10F at 1 and 5; 12F at 3).

R. 29.

         Based on the foregoing, the ALJ discussed the consistency of the physicians’ opinions but

there is no mention of the assigned weight. An ALJ must state with particularity the weight given

to different medical opinions and the reasons therefor. Winschel, 631 F.3d at 1179. Otherwise, a

court has no way to determine whether substantial evidence supports the ALJ’s decision, and the

court should not affirm simply because some rationale might have supported the ALJ’s conclusion.

See id. For example, in Bailey v. Comm’r of Soc. Sec, the court found that “where the ALJ made




                                                  -5-
  Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 6 of 8 PageID 1106




no mention of [the physician’s] opinion that Bailey was unable to work and failed to specify the

weight given to that opinion, [the court] cannot determine whether the ultimate decision on the

merits of the claim is rational and supported by substantial evidence.” Bailey v. Comm’r of Soc.

Sec., 2020 WL 504858, at *3 (11th Cir. 2020) (internal quotations omitted). As in Bailey, the

ALJ’s failure to assign weight to the physicians’ medical opinions here is reversible error. The

Court notes that, with respect Drs. Garcia and Ibars, the Commissioner states that issues reserved

for the Commissioner are not medical opinions and, therefore, the opinions that Claimant could

not perform her past work are not entitled to any special deference or evaluation. Id. at 37-39.

The Commissioner’s point is well-taken. Indeed, in Bailey, the opinion at issue was that the

claimant was unable to work, and the court recognized that the final determination of whether a

claimant is unable to work is one that is reserved to the Commissioner. Id. Regardless, the court

stressed that “the ALJ must consider all the claimed expert, medical opinions in the record and

must specify the weight – including no weight, if applicable – given to each purported medical

opinion and the reasons therefor.” Id, citing §§ 404.1520(e), 404.1527(c), Winschel, 631 F.3d at

1179, Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997).

       Even if the failure to assign weight can be harmless error (contrary to decision of the court

in Bailey), Claimant argues, and the Court agrees, that the ALJ’s analysis with respect to Dr. Garcia

is inadequate. “Before an ALJ may reject a treating physician’s opinions as inconsistent with other

medical findings in the record, he or she must identify a ‘genuine’ inconsistency.” Simon v.

Comm’r Soc. Sec., 7 F.4th 1094, 1107 (11th Cir. 2021). “The ALJ’s failure to explain how [the

treating physician’s] opinion was ‘inconsistent with the medical evidence’ renders review

impossible and remand is required.” Palton v. Comm’r Soc. Sec., 2008 WL 1848342, at *5 (M.D.

Fla. Apr. 22, 2008).




                                                -6-
  Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 7 of 8 PageID 1107




           The ALJ discussed the January 31, 2018 opinion of Dr. Garcia (a treating physician)

concerning Claimant’s ability to work as a postal clerk and concerning standing / sitting / walking

/ lifting limitations. R. 29. The ALJ discounted the opinion as apparently inconsistent with the

record but did not explain, or cite to evidence supporting, that conclusion. Id. Instead, the ALJ

made a blanket assertion that the impairments and limitations Dr. Garcia described are not fully

supported by the record and that the record does not support a finding that Claimant cannot lift up

to 70 pounds. Id. There is nothing more to guide the Court. The ALJ’s statement is conclusory

at best, and the basis for determining that an inconsistency exists is unclear. So, even if the

reasoning in Bailey concerning the failure to assign weight does not carry the day, the Court would

be required to speculate (or rely upon the Commissioner’s post hoc rationalizations) regarding the

record evidence upon which the ALJ relied to determine if substantial evidence exists. See

Gooding v. Comm’r of Soc. Sec., 2019 WL 2142952, at *7 (M.D. Fla. May 1, 2019) (finding

insufficient the ALJ’s decision to reject a treating physician’s opinion where the ALJ made a broad

statement that the claimant’s “rather conservative care with normal physical exam findings. . .

more appropriately supports light exertional work,” without further explanation or citation to any

specific evidence in support). Accordingly, the Court finds that the Commissioner’s argument that

the “ALJ clearly assigned Dr. Garcia’s opinion little weight and provided reasons for discounting

his opinion” (Doc. 20 at 39) is not supported by substantial evidence.

           Since this issue is dispositive, the undersigned finds that there is no need to address

Claimant’s remaining arguments. See Diorio, 721 F.2d at 729 (on remand the ALJ must reassess

the entire record); McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (per

curiam) (no need to analyze other issues when case must be reversed due to other dispositive

errors).




                                                   -7-
  Case 6:20-cv-01133-DCI Document 25 Filed 09/13/21 Page 8 of 8 PageID 1108




      IV.     Conclusion

      For the reasons stated above, it is ORDERED that:

   1. The final decision of the Commissioner is REVERSED and REMANDED; and

   2. The Clerk is directed to enter judgment for Claimant and close the case.

ORDERED in Orlando, Florida on September 13, 2021.




                                             -8-
